ON REHEARING.
Beck, J.
A rehearing was granted in this case on the *615ground that it was prematurely submitted, and our decision was announced at a time when counsel supposed further argument would be considered. It is not necessary to state the circumstances leading to the submission of the cause at that time. ¥e readily reached the conclusion that a rehearing ought to be granted, for, in a court of last resort, every opportunity should be given for a full argument of all cases decided therein. /
Additional arguments have been submitted upon the rehearing, and the cause has again been considered by .the court. Our re-investigation, with the additional aid afforded by the new arguments, has strengthened our confidence in the conclusions of the opinion heretofore filed. We deem it unnecessary to add anything to what we have already said We find nothing in the arguments recently filed, or in the authorities eited therein, meriting special notice. The ease is fully considered in our opinion heretofore filed. °We adhere to the conclusions therein announced.